 

Exhibit 10.5

PORTOLA PHARMACEUTICALS, INC.

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

On March 26, 2014, the Board of Directors (the “Board”) of Portola
Pharmaceuticals, Inc. (the “Company”) amended and restated this Non-Employee
Director Compensation Policy (the “Policy”), effective March 26, 2014. For
purposes of this Policy, a “Non-Employee Director” is a director who has not
served as an employee or executive officer of the Company or its affiliates or
otherwise provided services to the Company or its affiliates in a capacity other
than as a director during the preceding year.

1.

Cash Compensation. Each Non-Employee Directors will receive the following cash
compensation:

a.

Annual cash compensation in an amount equal to $50,000, accruing and payable on
a quarterly basis at the end of each calendar quarter of service, as an annual
retainer for his or her Board service.

b.

In addition to the cash compensation set forth in paragraph 1(a)(i) immediately
above, each chairperson, vice-chairperson and lead director of the Board will
earn an additional annual payment in an amount equal to $25,000, accruing and
payable on a quarterly basis at the end of each calendar quarter of service, as
a retainer for his or her service as chairperson, vice-chairperson and/or lead
director, as applicable, of the Board.

c.

Audit Committee. In addition to the compensation provided under any other
provision of this Policy, each Non-Employee Director serving on the Audit
Committee of the Board (the “Audit Committee”) will receive the following
compensation:

i.

The chairperson of the Audit Committee will receive annual cash compensation in
an amount equal to $20,000, accruing and payable on a quarterly basis at the end
of each calendar quarter of service, as an annual retainer for his or her
service as chairperson of the Audit Committee.

ii.

The other members of the Audit Committee will receive annual cash compensation
in an amount equal to $6,500, accruing and payable on a quarterly basis at the
end of each calendar quarter of service, as an annual retainer for his or her
Audit Committee service.

d.

Compensation Committee. In addition to the compensation provided under any other
provision of this Policy, each Non-Employee Director serving on the Compensation
Committee of the Board (the “Compensation Committee”) will receive the following
compensation:

i.

The chairperson of the Compensation Committee will receive annual cash
compensation in an amount equal to $20,000, accruing and payable on a quarterly
basis at the end of each calendar quarter of service, as an annual retainer for
his or her service as chairperson of the Compensation Committee.

ii.

The other members of the Compensation Committee will receive annual cash
compensation in an amount equal to $6,500, accruing and payable on a quarterly
basis at the end of each calendar quarter of service, as an annual retainer for
his or her Compensation Committee service.

e.

Nominating and Corporate Governance Committee. In addition to the compensation
provided under any other provision of this Policy, each Non-Employee Director
serving on the Nominating and Corporate Governance Committee of the Board (the
“Nominating and Corporate Governance Committee”) will receive the following
compensation:

i.

The chairperson of the Nominating and Corporate Governance Committee will
receive annual cash compensation in an amount equal to $15,000, accruing and
payable on a quarterly basis at the end of each calendar quarter of service, as
an annual retainer for his or her service as chairperson of the Nominating and
Corporate Governance Committee.

ii.

The other members of the Nominating and Corporate Governance Committee will
receive annual cash compensation in an amount equal to $5,000, accruing and
payable on a quarterly basis at the end of each calendar quarter of service, as
an annual retainer for his or her Nominating and Corporate Governance Committee
service.

 

--------------------------------------------------------------------------------

 

f.

Research and Development Committee. In addition to the compensation provided
under any other provision of this Policy, each Non-Employee Director serving on
the Research and Development Committee of the Board (the “Research and
Development Committee”) will receive the following compensation:

i.

The chairperson of the Research and Development Committee will receive annual
cash compensation in an amount equal to $15,000, accruing and payable on a
quarterly basis at the end of each calendar quarter of service, as an annual
retainer for his or her service as chairperson of the Research and Development
Committee.

ii.

The other members of the Research and Development Committee will receive annual
cash compensation in an amount equal to $5,000, accruing and payable on a
quarterly basis at the end of each calendar quarter of service, as an annual
retainer for his or her Research and Development Committee service.

2.

Equity Compensation. Each Non-Employee Director will receive the following
equity awards under the Company’s 2013 Equity Incentive Plan (the “Plan”) as
consideration for service on the Board. Each equity award granted under this
Policy will be made in accordance with the Plan and shall individually be
approved by the Board or the Compensation Committee. Vesting of all equity
awards granted under this Policy is subject to the applicable Non-Employee
Director’s “Continuous Service” (as defined in the Plan) from the date of grant
through each applicable vesting date. Each equity award granted under this
Policy will be granted with an exercise price equal to the fair market value of
the Company’s common stock on the date of grant and will be subject to the
Company’s standard form of Option Agreement, as most recently adopted by the
Board for use under this Policy. The exact number of shares to be granted in
each equity award granted under this Policy will be subject to adjustment based
on the review by the Board or Compensation Committee of the market value of the
grant implied by the percentages given below at the time of grant.

a.

New Non-Employee Directors Equity Award. For each new Non-Employee Director that
joins the Board, the Board or Compensation Committee will grant such new
Non-Employee Director an initial stock option to purchase 20,000 shares of
Company’s common stock. Such option grant will vest, subject to Continuous
Service, on a monthly basis for the 36-month period following the date of grant.

b.

Annual Equity Award. Each year, the Board or Compensation Committee will grant
each continuing Non-Employee Director a stock option to purchase 10,000 shares
of Company’s common stock. Such option grant will vest, subject to Continuous
Service, on the earlier of the one-year anniversary of the grant or the next
annual meeting following the grant.

 

 